Citation Nr: 1743507	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an acquired psychiatric disability, to include adjustment disorder with anxiety, obsessive compulsive disorder, depression, personality disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1998 to November 2002.  He subsequently joined the Air Force Reserves from November 2002 to September 2003 and the California Air National Guard from September 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, continued its previous denial of service connection for an adjustment disorder with anxiety, claimed as panic attacks and nervousness.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2017.  A copy of the hearing transcript has been reviewed and associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for obsessive compulsive disorder and anxiety as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include, depression, personality disorder, and PTSD.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2016).  In this case, the last prior denial was issued by the RO in a March 2006 rating decision.  At the time of the March 2006 rating decision, all of the Veteran's service military personnel records were not associated with the claims file.  After a review of the evidence, the Board finds that relevant military personnel records have been added to the record since the last prior decision.  As such, the Board will reconsider the claim of service connection for a psychiatric disability on a de novo basis, without the need for new and material evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for anxiety and obsessive compulsive disorder in August 2010 and PTSD in June 2012.  During the relevant time period, he was assessed with depression, personality disorder, anxiety disorder, PTSD, and obsessive compulsive disorder.  He states that his psychiatric disabilities are the result of the September 11, 2001, terrorist attack and harassment by a Sergeant in service.  

The Veteran's service treatment records reveal that he reported an attempted suicide in his entrance examination.  In November 1998 he complained of anxiety with shaking and shortness of breath and was diagnosed with an adjustment disorder with anxiety.  In a November 2003 treatment note, it was reported that he had a four year history of panic attacks.  

The Veteran was afforded a VA examination in August 2011.  At that time, the examiner assessed him with obsessive compulsive disorder and anxiety disorder.  The examiner indicated that the Veteran had his first panic attack after exiting the Air Force per the wife's statement and had another panic attack on the day he joined the National Guard.  Accordingly, the examiner concluded that based upon the chronology of events, it appeared that the Veteran's obsessive compulsive disorder and anxiety disorder initially emerged independently from his military service but were exacerbated by his experiences in the military.  

The Board finds that the August 2011 examination is insufficient to determine the Veteran's service connection claim.  Although the Veteran reported a previous suicide attempt during his entrance examination, there is no indication that his symptoms of panic attacks and anxiety pre-existed service.  Furthermore, the examiner relied solely on the statement from the Veteran's wife indicating that she witnessed his panic disorder post-service to conclude that the Veteran did not have panic attacks prior to service.  However, as noted in his November 2003 treatment records, he had a four year history of panic attacks.  Furthermore, the Veteran was diagnosed with an adjustment disorder with anxiety in November 1998, which the examiner failed to discuss.  

The Veteran submitted a statement by Dr. K.J. at the VA dated in December 2011.  Dr. K.J. diagnosed the Veteran with an anxiety disorder and noted it began in the military and worsened as he served.  In a May 2012 statement, Dr. K.J. assessed the Veteran with PTSD and obsessive compulsive disorder and indicated that there was evidence that his PTSD was related to the events of September 11, 2001, and his subsequent obsessive compulsive disorder appeared to be related to a prolonged mentally abusive situation that he suffered during his military stay, although it was not uncommon to become a risk for co-morbid disorders after the development of PTSD.  The Board finds that the December 2011 and May 2012 opinions are inadequate given that Dr. K.J. did not provide a sufficient rationale to support his opinions that the Veteran's PTSD, anxiety disorder, and obsessive compulsive disorder were related to his service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  

Accordingly, the Board finds that a remand is necessary in order to obtain a VA examination to assess the etiology of the Veteran's psychiatric disabilities.  Furthermore, the Board finds that the claims file does not include the Veteran's VA treatment records from 2013 to the present and the AOJ should obtain any outstanding treatment records on remand.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from 2013 to the present.  All efforts to obtain records should be associated with the claims file.  

2.  After completion of #1, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disabilities.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent medical history and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and identified during the pendency of this claim, including anxiety, obsessive compulsive disorder, depression, personality disorder, and PTSD.  

Thereafter, the examiner should state whether a psychiatric disorder clearly and unmistakably preexisted entry into service in 1998.  If so, the examiner should also state whether it is clear and unmistakable that the pre-existing disorder was NOT aggravated by any period of active service.  

If the file lacks clear and unmistakable evidence of a preexisting psychiatric disorder, then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service and/or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

The examiner should provide a comprehensive rationale for any opinion provided.  Specifically, the examiner should review and discuss the pertinent information contained in the Veteran's service treatment records, including his November 1998 diagnosis of adjustment disorder with anxiety and the November 2003 VA record which indicated that he had a 4 year history of panic attacks.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




